Citation Nr: 1504402	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (previously rated as adjustment disorder with anxious mood), prior to January 16, 2014 and in excess of 50 percent from that date.

3.  Entitlement to an initial compensable rating in excess for lumbosacral strain prior to March 8, 2011; in excess of 10 percent from March 8, 2011 to January 29, 2014; and in excess of 40 percent thereafter. 

4.  Entitlement to an initial disability rating in excess of 40 percent for right lower extremity radiculopathy, to include prior to January 29, 2014.  

5.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy, to include prior to January 29, 2014.  

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 2004 to June 2010. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied service connection for bilateral hearing loss, granted service connection and assigned a 30 percent rating for adjustment disorder with anxious mood (claimed as PTSD) and granted service connection and assigned a noncompensable rating for lumbosacral strain, effective July 1, 2010.  An interim January 2012 rating decision assigned an increased 10 percent rating for lumbosacral strain from March 8, 2011, the date of VA treatment records showing increased functional impairment.  

The case was before the Board in December 2013 when it was remanded for additional development.  In an April 2014 rating decision, the RO increased the rating for PTSD to 50 percent and lumbosacral strain to 40 percent, each effective from January 29, 2014 (the dates of a VA examinations).  

The April 2014 rating decision also granted service connection for bilateral lower extremity radiculopathy and assigned separate 40 and 10 percent ratings, respectively, for the right and left lower extremities, effective from January 29, 2014 (the date of VA examination).  The RO explained that the radiculopathy was related to the Veteran's service-connected lumbosacral strain.  

The Veteran did not file any document with VA expressing disagreement with the April 2014 decision.  However, the radiculopathy is a manifestation of his service-connected lumbosacral strain.  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4 71a, Note (1) ( 2014).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his lumbosacral strain, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for radiculopathy in the April 2014 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the February 2011 rating decision.  Thus, the issues before the Board include the initial rating for radiculopathy, with consideration of the period prior to the January 29, 2014 effective date assigned by the RO.

The Veteran had been represented by a private attorney.  In August 2014, the attorney requested that her representation of the Veteran be revoked.  A November 2014 letter advised the Veteran that he could appoint another representative and apprised him of potential choices.  He did not respond; therefore, he is considered a pro se appellant.


FINDINGS OF FACT

1.  It is not shown that the Veteran has (or during the pendency of this claim has had) a hearing loss disability of either ear by VA standards.

2.  Prior to January 16, 2014, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to PTSD symptoms was not shown.

3.  From January 16, 2014, the Veteran's PTSD has been manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.

4.  Prior to March 8, 2011, the Veteran's service-connected low back disability was not shown to have been manifested by forward flexion of the thoracolumbar spine of 85 degrees or less, combined range of motion of the thoracolumbar spine of 235 degrees or less, muscle spasm, guarding, or localized tenderness; vertebral fracture, neurological symptoms and incapacitating episodes are not shown.

5.  From March 8, 2011 to January 29, 2014, the Veteran's service-connected low back disability was not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, the combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding; incapacitating episodes were not shown.

6.  From March 23, 2012 to January 29, 2014, the Veteran's service-connected low back disability was productive of no more than mild right lower extremity radiculopathy.  

7.  From March 23, 2012, the Veteran's service-connected low back disability has been productive of no more than mild left lower extremity radiculopathy.  

8.  From January 29, 2014, the Veteran's service-connected low back disability was not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine, and separately ratable neurological symptoms (other than bilateral lower extremity radiculopathy) or incapacitating episodes were not shown.

9.  From January 29, 2014, the Veteran's service-connected low back disability was productive of no more than moderately severe right lower extremity radiculopathy.  

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Ratings for PTSD in excess of 30 percent prior to January 16, 2014 or in excess of 50 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  Ratings for lumbosacral strain in excess of zero percent prior to March 8, 2011; 10 percent from March 8, 2011 to January 29, 2014; and 40 percent thereafter are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2014).

4.  The Veteran's right lower extremity radiculopathy associated with lumbosacral strain warrants a separate 10 percent rating from (the earlier effective date of) March 23, 2012 to January 29, 2014 and a separate 40 percent rating thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

5.  The Veteran's left lower extremity radiculopathy associated with lumbosacral strain warrants a separate 10 percent rating from (the earlier effective date of) March 23, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The duty to notify was satisfied by a September 2010 letter, prior to the initial adjudication of his claims.

The appeal as to the increased rating claims arises from the Veteran's disagreements with the initial evaluations assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's pertinent VA and private treatment records have been secured.  He was afforded VA audiological, spine and PTSD examinations in October 2010 and January 2014 (with January 2014 addendum to PTSD examination report).  The Board finds these examinations to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: A current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the current claimed disability and the disease or injury incurred or aggravated in-service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of those frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 and other documents in the record reflect that his primary military occupational specialty was machine gunner and he participated in Operation Iraqi Freedom from May 19, 2006 to June 19, 2006 (Southwest Asia/Kuwait); April 14, 2007 to November 9, 2007 (Southwest Asia/Iraq); and October 6, 2008 to April 10, 2009 (Iraq).  

The Veteran's STRs show that he had normal hearing on October 2004 service enlistment examination.  A February 2010 Hearing Conservation Data report shows a downward shift in the Veteran's hearing acuity as compared to August 2005 reference audiogram and notes that the Veteran acknowledged being "aware of a change in [his] hearing and the need to return for follow-up."  He complained of "noticeable hearing loss" on April 2010 service separation examination.  

In an October 2010 statement, the Veteran recalled not using hearing protection during his three deployments because of combat conditions.  He complained of difficulty hearing conversations which is frustrating and causes problems at work (because people have to speak to him loudly and clearly, he has to ask people to repeat themselves, and he has to say "what" on a daily basis).  The Veteran's girlfriend echoed these complaints in an October 2010 statement.  

On October 2010 VA audiological examination, the Veteran complained of difficulty hearing out of his left ear for the past couple of years which causes difficulty hearing in group settings and on the telephone.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
15
10
10
10
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  The examiner noted that the Veteran reported a history of military noise exposure as a machine gunner to heavy caliber weapons, rocket fire and mortars (hearing protection worn whenever possible) and recreational noise exposure while hunting as a child (hearing protection worn); he denied a history of occupational noise exposure.  Pure tone air conduction testing revealed hearing to be essentially within normal limits for frequencies 250 Hz - 8000 Hz bilaterally, with the exception of a moderately severe sensorineural hearing loss at 6000 Hz, in the left ear.  The diagnosis was hearing within normal limits for frequencies 500 Hz to 4000 Hz.  

On January 2014 VA audiological examination, the examiner noted the Veteran's military service as a machine gunner and his reports of being exposed to explosions and gunfire.  The examiner opined that "noise exposure is conceded as highly probable.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
5
10
10
10
10

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was normal hearing in the right ear and sensorineural hearing loss in the frequency range of 6000 Hertz or higher.  Upon review of the STRs, the examiner noted that hearing was within normal limits bilaterally on October 2004 enlistment examination and in May 2005.  The examiner also noted right ear hearing within normal limits on examination in February 2010 (during service) and October 2010 (VA examination).  The examiner noted that the February 2010 examination report showed a left ear mild to moderately-severe hearing loss from 4000-6000 Hz and the October 2010 examination showed a moderately-severe notched left ear sensorineural hearing loss at 6000 Hz.  Regarding the left ear, the examiner opined:  

The veteran was exposed to extreme levels of hazardous military noise for long periods of time.  This type of exposure does create cochlear damage resulting in cochlear hearing loss and tinnitus.  On his separation exam the veteran had clinically normal hearing through 4000 Hz but has a noted moderately-severe notched sensorineural hearing loss at 6000 Hz in the left ear.  This type of notch is typical of a notch related to noise exposure.  Noise notches most commonly occur at 4000 Hz but can also occur at frequencies surrounding that including 3000 and 6000 Hz.  Therefore, it is as likely as not that his hearing loss centered at 6000 Hz is due to his hazardous military noise exposure.

As noted above, it is not in dispute that the Veteran was exposed to noise trauma in service.  However, the initial threshold matter that must be addressed is whether or not there is competent evidence that he currently has (or during the pendency of the claim/appeal has had) the disability for which service connection is sought (a hearing loss disability in either ear, or both).  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

While the Veteran has reported a perception of decreased hearing acuity, audiometry is necessary to establish that there is indeed a hearing loss disability.  See 38 C.F.R. § 3.385.  Thus, whether he has hearing loss that meets the criteria for VA compensation purposes falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428(2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

There is no audiometry that shows that he now has (or since he filed his claim has had) a hearing loss disability as defined in 38 C.F.R. § 3.385 in either ear.  Notably, the January 2014 examiner opined that the Veteran's left ear hearing loss centered at 6000 Hz is due to his hazardous military noise exposure.  However, such hearing acuity does not meet the regulatory definition of a hearing loss disability.  See 38 C.F.R. § 3.385.

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a bilateral hearing loss disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied. 

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As these are appeals from the initial ratings assigned with the grant of service connection for PTSD and lumbosacral strain, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130 and the General Rating Formula for Mental Disorders (General Formula).  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging from 61 to 70 denote mild symptoms or some difficulty in social and occupational functioning.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].


In his October 2010 stressor statement, the Veteran complained of recurring nightmares and disturbed sleep related to an incident during his second deployment at a remote battle position, when he went up a hill alone at night and fired rounds at an animal or person which he spotted through his night vision goggles.  A trail of blood was found the next day.  He reported feeling more enraged when he is angry or frustrated and having a harder time calming down from a stressful situation, which he stated "is almost paralyzing at times."  The Veteran also reported having become a far more reclusive and introverted person than he was before.  He stated that he "has a harder time coping with some things, which never before evoked such strong reactions."  

An October 2010 statement from the Veteran's girlfriend described his "increased sensitivity" and anxiety in social situations as well as his experiencing nightmares and disturbed sleep.  

On October 2010 VA examination, the Veteran reported that he had never received mental health treatment.  The examiner noted that the Veteran did not display significant stress regarding his military experiences.  His primary symptoms were recurring nightmares and significant difficulty falling and staying asleep (related to the incident during his second deployment).  The Veteran denied avoidance of military reminders due to distress or loss of interest in activities.  He maintained good interest and hedonic tone along with good future orientation and close personal relations.  The Veteran described mild anxiety, including some avoidance of social events; however, he noted that he was able to enjoy himself when he did go.  He stated that he avoids big crowds and described mild hypervigilance, but he continued to put himself in situations in which he is exposing himself in an attempt to desensitize.  He also described episodes of road rage which had diminished to some degree.  

On mental status examination, the Veteran was candid and pleasant, his affect and mood were euthymic and mood was congruent.  His thought process was logical and organized and there was no evidence of thought disorder.  He denied hallucinations and delusions.  He also denied homicidal or suicidal ideations, his cognition was grossly intact, and his insight and judgment were good.  The diagnosis was adjustment disorder with anxious mood.  The GAF score at examination was 65-70 and 70 was the highest it had been in the past year.  The examiner commented that the Veteran presented with limited adjustment symptoms related to his time in the military and his transition to civilian life.  He had mild social impairment and no vocational impairment.  The examiner opined that the Veteran did not meet the criteria for PTSD.  

A March 2011 report of VA mental health screening shows that the Veteran complained of a history of irritability and anger.  He reported that his anger and irritability had significantly decreased since the beginning of 2011 due to support from his girlfriend, cessation of drinking alcohol, improved diet and exercise.  He complained of continued difficulty sleeping, increased anxiety in social situations (which did not have a significant effect on his life) and occasional nightmares.  He reported that he had not developed friendships since his move to Connecticut (his significant relationships were with his brother and girlfriend).  GAF scores of 85 and 90 were assigned.  

On January 16, 2014 VA PTSD examination, the diagnosis was PTSD.  The examiner noted that the PTSD diagnosis was meant to cover symptoms reported to the 2010 VA examiner, which were diagnosed as adjustment disorder at that time.  The examiner also noted that the Veteran's symptoms had increased in severity, number and frequency and resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."  The Veteran lived alone and, when not working, was tired due to poor sleep (3-4 hours per night.)  He was unable to name something that brings him pleasure and had trouble finding joy.  He had been dating for 4-5 months but felt distant.  He also found it difficult to be around family or feel emotionally close to them.  He avoided family gatherings and crowded places because of hypervigilance.  He worked the graveyard shift alone (he got irritated when working with others so he did not object when asked to work the graveyard shift.)  There were no suicidal or homicidal ideations.  The Veteran's symptoms included exaggerated startle response, depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  While problems with concentration was noted in the PTSD diagnostic criteria, concentration was within normal limits on mental status examination.  The examiner noted that the Veteran had no mental health treatment history.  The examination report does not show that a GAF score was provided.  A January 2014 addendum to this examination report notes that the Veteran's claims file was reviewed and there were no changes to the conclusions provided in the examination report.  

Based on the above, an April 2014 rating decision assigned an increased 50 percent rating for PTSD effective from January 29, 2014 (the date of VA examination showing increased mental health disability).

Addressing the staged ratings assigned for the Veteran's PTSD in turn, the Board notes that the reports of the VA examination and the VA treatment records, overall, provide evidence against the Veteran's claim for increased rating.  They do not show that, prior to January 16, 2014, symptoms of his PTSD produced occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for a 50 percent rating.  He did not, for example, display flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood.  Although it is noted that the Veteran became reclusive and introverted, experienced social anxiety and made no friends after his move to Connecticut; the October 2010 examiner noted that he had mild social impairment and no vocational impairment.  Further, the Veteran reported that his social anxiety did not have a significant effect on his life during March 2011 mental health screening.  Accordingly, the demonstrated impact of PTSD on his level of functioning, as reflected by his relationships with family and friends, is inconsistent with a disability picture of reduced reliability and productivity.  Further, the GAF scores (which ranged from 65-70 on October 2010 VA examination and 85-90 during March 2011 VA mental health treatment) and the reported symptoms they represent are not inconsistent with the schedular criteria (and do not provide a separate basis for rating the PTSD).  Consequently, prior to January 16, 2014 a schedular rating in excess of 30 percent was not warranted.

From January 16, 2014, the VA examination (there is no evidence that the Veteran sought mental health treatment after his March 2011 screening), overall, does not show that symptoms of the Veteran's PTSD have at any time produced deficiencies in most areas, so as to meet the criteria for a 70 percent rating.  He has not, for example, displayed suicidal ideation, obsessional rituals which interfere with routine activities (no such rituals were reported), intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, spatial disorientation.  While problems with concentration was noted in the PTSD diagnostic criteria, concentration was within normal limits on mental status examination.  While the observations by the January 2014 VA examiner reflect the Veteran has had social impairment due to PTSD symptoms (he prefers to work the grave yard shift alone and found it difficult to be around family or feel emotionally close to them), such impairment is clearly encompassed by the criteria for a 50 percent rating.  Moreover, the January 2014 examiner opined that, although the Veteran's PTSD symptoms had increased in severity, number and frequency; the impact of such symptoms resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks" (which would warrant a 30 percent rating).  The January 2014 examiner did not provide a GAF score.  Accordingly, a schedular rating in excess of 50 percent is not warranted at any time during the appeal period.

The Board notes the lay statements submitted by the Veteran and his girlfriend in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms (difficulty nightmares, disturbed sleep, social anxiety, irritability, etc.).  The levels of functional impairment described by the Veteran are consistent with (and do not exceed) the criteria for a 30 percent rating prior to January 16, 2014, and a 50 percent rating from that date to the present.  

In summary, it is not shown that prior to January 16, 2014 the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity, or that since that date it has been manifested by symptoms productive of deficiencies in most areas (or approximating such level of severity) nor has he demonstrated other symptoms of similar severity, frequency and duration.  Consequently, increases in the "staged" schedular ratings assigned are not warranted.  38 C.F.R. § 4.7.

Other considerations

Furthermore, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  His PTSD is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has applied the benefit of the doubt and considered the effect of all psychiatric symptoms.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Lumbosacral Strain

Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235-5242.  Intervertebral disc syndrome (IVDS) will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Under the formula for rating IVDS based on incapacitating episodes under Code 5243, incapacitating episodes caused by IVDS during the past 12 months having a total duration of at least: one week but less than 2 weeks warrants a 10 percent rating; 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In an October 2010 statement, the Veteran reported that, since his back injury, he has pain and discomfort when preforming activities that require bending (putting on shoes, washing dishes, working at a bench/table).  He described a July 2010 incident while gardening when he felt intense pain as he was bending and "was completely paralyzed and unable to move for at least 5 or 10 minutes."  After this incident, the Veteran reported that he "remained laying down and on bed-rest for at least two or three weeks."  An October 2010 statement from the Veteran's girlfriend similarly describes his back pain and the July 2010 gardening incident.  

On October 2010 VA examination, the Veteran reported an exacerbation of his low back pain and back spasms (without radiation) after gardening two weeks previously.  He complained of moderate pain lasting 5 minutes while performing exertional activities.  He denied a history incapacitating episodes of back pain during the prior 12 months.  Although he complained of stiffness in the morning, the Veteran denied treatment for his back symptoms or experiencing flare-ups.  He also denied fatigue, spasm, weakness, decreased motion, numbness, paresthesias, leg or foot weakness and bladder and bowel complaints.  Although he reported occasionally using a brace; the Veteran's ability to walk unaided was unlimited as to time or distance.  He reported that he had been avoiding heavy exertional activities but remained independent in activities of daily living.  On examination, there was no objective evidence of painful motion, spasm, weakness, tenderness, atrophy or guarding.  Range of motion was flexion to 90 degrees and extension, bilateral lateral flexion and bilateral lateral rotation to 30 degrees.  Neurological examination was normal, coordination was intact and there was no additional loss of motion due to pain, fatigue, weakness, stiffness or lack of endurance following repetitive use.  The impression was likely lumbosacral strain.  The examiner noted that the Veteran reported subjective complaints; however, there was no objective impairment as he remained independent in activities of daily living.  

In the February 2011 rating action on appeal, the RO granted service connection for lumbosacral strain and assigned a noncompensable rating from July 1, 2010, the day following the Veteran's discharge from active duty service.  

VA treatment records include a March 2, 2011 report of X-ray examination which shows an impression of mild osteoarthritic disease of the lumbar spine.  A March 8, 2011 report of primary care consultation shows that the Veteran's back problem had improved with medication.  He reported occasional twinge/spasm with certain movements and no radiating pain.  A March 2011 outpatient physical therapy consultation report notes that the Veteran had not had any treatment for his back complaints.  The assessment included decreased lumbar extension and painful flexion/extension as well as decreased lumbar lordosis and postural deficits leading to decreased function, including driving and bending forward.  These records show that he was provided with a TENS unit.  

Upon consideration of the foregoing, a January 2012 rating decision assigned an increased 10 percent rating for lumbosacral strain from March 8, 2011, the date of VA outpatient treatment records showing an increased low back disability.  

Private treatment records include a March 23, 2012 magnetic resonance imaging (MRI) report which notes that the Veteran had a history of lower back pain and spasms radiating down the left leg with numbness in the left toes.  The impression was broad based central posterior disc herniation and grade 1 retrolisthesis at L5-S1 indenting ventral thecal sac and narrowing bilateral foramina, contacting descending right S1 and bilateral exiting L5 nerve roots.  The examiner requested correlation for radiculopathy in these distributions.

A July 2013 VA treatment report shows that the Veteran complained of back pain that normally starts in the lower back and shoots down the left leg; however, it was now shooting down the right leg.  

On January 29, 2014 VA examination, the diagnoses were chronic lumbar strain, degenerative disc disease and disc herniation (the thoracolumabar common diagnoses were lumbosacral strain and IVDS.)  The Veteran report no treatment in the last 1 1/2 years (he did not have good access to care).  He complained of chronic lumbar pain, progressive bilateral lower extremity radiculopathy, and constant ache radiating into both thighs, right greater than left.  The examiner noted that a March 23, 2012 magnetic resonance imaging (MRI) showed herniated L5-S1 and bilateral nerve root involvement, right much greater than left.  The Veteran reported having had 4 flare-ups in the last year (each lasting 2-3 weeks) with severely increased pain, weakness of paralumbar muscles, fatigue of lumbar back, lack of endurance for any activity, and incoordination with walking, sitting, standing.  During these flare-ups, range of motion included 0-15 degrees of forward flexion.  No other limitations due to pain, weakness, fatigue, lack of endurance and incoordination could be made without speculation.  Range of motion on examination was 45 degrees of flexion (with pain at 30 degrees), 0 degrees of extension (with pain at 0 degrees), 10 degrees of bilateral lateral flexion (with pain at 10 degrees), and 5 degrees of bilateral lateral rotation (with pain at 5 degrees).  There was no additional loss of motion after repetitive use testing.  Muscle strength testing was 5/5 throughout except with left knee extension when it was 4/5, reflex examination was normal throughout, sensory examination was normal throughout except at right foot/toes where it was decreased, and straight leg raising test was positive on the right.  The Veteran had moderate constant radicular pain of the right lower extremity and moderate intermittent radicular pain of the left lower extremity.  Paresthesias and/or dysesthesias of lower extremities were moderate on the right and mild on the left.  Numbness of the right lower extremity was mild on the right and none on the left.  The Veteran had bilateral sciatic nerve involvement with severe radiculopathy on the right and mild on the left.  Peripheral nerves examination also showed incomplete paralysis which was moderately severe on the right and mild on the left.  There was no ankylosis or any other neurologic abnormalities.  The examiner noted that the Veteran had incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  X-ray examination showed moderate disc space narrowing at L5-S1, curvature to the left and reversal of lordosis in the upper lumbar region and no fracture.  The Veteran's thoracolumbar spine condition impacted his ability to work because he was unable to lift more than 40 pounds and he could not bend and lift or do twisting movements.  Electromyographic (EMG) study showed "S1 right sided significant radiculopathy" (the left lower extremity was normal).  

A January 2014 privately neurology treatment report includes the impressions of low back pain with radiation into both lower extremities with numbness and tingling, worse on the right side; EMG and nerve conduction studies showed evidence of a right ongoing S1 radiculopathy and prolongation of the right H reflex latency consistent with a right S1 radiculopathy.  There was no evidence of a peripheral neuropathy and EMG examination did not suggest a left lumbosacral radiculopathic process.  

Based on the above, an April 2014 rating decision assigned an increased 40 percent rating for lumbosacral strain and separate 40 and 10 percent ratings, respectively, for the right and left lower extremity radiculopathy, each effective from January 29, 2014 (the date of VA examination showing increase in low back disability and diagnoses of bilateral lower extremity radiculopathy).

Prior to March 8, 2011

There is no evidence in the record showing that prior to March 8, 2011, the Veteran's service-connected low back disability was manifested by symptoms warranting a compensable rating under any applicable criteria.  The October 2010 VA examination report does not show limitation of flexion to 85 degrees or less, combined range of thoracolumbar motion 235 degrees or less, spasm, guarding, tenderness, separately ratable neurological symptoms, or that there were any incapacitating episodes (on examination, the Veteran reported that there was no radiation of his back spasms and he specifically denied incapacitating episodes of back pain during the prior 12 months).  Notably, the Veteran and his girlfriend recalled the incident of low back pain when he was "completely paralyzed" and was "on bed-rest for at least two or three weeks;" however, the record does not show, and it is not alleged, that he sought medical attention for this (or any other similar) incident.  Consequently, the schedular criteria for a 10 percent rating under Codes 5237, 5243 were not met. 

From March 8, 2011 to January 29, 2014

For the period from March 8, 2011 to January 29, 2014, the Veteran's lumbosacral strain is rated 10 percent.  Although the record pertaining to this period includes an assessment of decreased lumbar extension and painful flexion/extension, it does not show (nor is it alleged) that forward flexion of the thoracolumbar spine was limited to 60 degrees or less, that combined range of motion of the thoracolumbar spine was 120 degrees or less; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour as to warrant the next higher (20 percent) rating.  Further, there is no evidence (or allegation) of incapacitating episodes (bed rest prescribed by a physician).  Consequently, the schedular criteria for a rating in excess of 10 percent under Codes 5237, 5243 were not met.

The March 8, 2011 VA outpatient treatment report notes that the Veteran experienced occasional twinge/spasm with certain movements but there was no radiating pain.  However, a March 23, 2012 private MRI report includes a finding of broad based central posterior disc herniation and grade 1 retrolisthesis at L5-S1 indenting ventral thecal sac and narrowing bilateral foramina, contacting descending right S1 and bilateral exiting L5 nerve roots, and correlation for radiculopathy in these distributions was requested.  As such, the Board finds that the Veteran is entitled to separate 10 percent evaluations for mild bilateral radiculopathy of the lower extremities for the period beginning March 23, 2012 to January 29, 2014.  As it is not shown (or alleged) that the Veteran's bilateral incomplete paralysis of the sciatic nerve was manifested by moderate disability, a rating in excess of 10 percent is not warranted during the period from March 23, 2012 to January 29, 2014 for radiculopathy of either lower extremity.  

From January 29, 2014

A 50 percent rating under the General Formula requires unfavorable ankylosis of the entire thoracolumbar spine.  No treatment record, examination report, or diagnostic study report during the appeal period shows unfavorable ankylosis of the entire thoracolumbar spine (even with factors such as pain, fatigue, use, etc. considered), and fixation of the thoracolumbar spine at an unfavorable angle is not alleged.  The symptoms and associated impairment of function of the lumbar spine throughout the evaluation period fall within the parameters of the criteria for the 40 percent rating assigned, and never meet (or approximate) the criteria for the next higher (50 percent) rating under the General Formula.  Accordingly, a schedular rating in excess of 40 percent for the orthopedic symptoms is clearly not warranted.  

Regarding IVDS, it is not shown or alleged that at any time during the appeal period the Veteran was placed on bed-rest by a medical provider.  The January 29, 2014 VA examination report notes that the Veteran reported having had 4 flare-ups in the last year (each lasting 2-3 weeks).  Further, the examiner noted that the Veteran had incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  However, the examiner did not note any periods of physician prescribed bedrest during the appeal period (and such is not alleged).  Accordingly, an increased rating in excess of 40 percent based on incapacitating episodes is not warranted.

As noted above, separate 10 percent ratings for mild bilateral lower extremity radiculopathy has been granted from (the earlier effective date of) March 23, 2013.  Further, from January 29, 2014, when VA examination found that the Veteran had moderately severe incomplete paralysis of the right sciatic nerve, the right lower extremity radiculopathy has been rated 40 percent.  The continued 10 percent rating for left lower extremity radiculopathy is supported by the January 29, 2014 VA examination, which found that the incomplete paralysis of the left sciatic nerve was no more than mild.  The record does not show (and it is not alleged) that the Veteran's right sciatic nerve is manifested by severe incomplete paralysis with marked muscular atrophy and/or his left sciatic nerve is manifested by moderate incomplete paralysis.  Accordingly, ratings in excess of 40 and 10 percent, respectively, for right and left lower extremity radiculopathy are not warranted at any time during the appeal period from January 29, 2014.  

The Board is aware of the Veteran's credible complaints of pain made during VA examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disabilities have been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected lumbosacral strain are contemplated by the ratings of 0 percent prior to March 8, 2011; 10 percent from March 8, 2011 to January 29, 2014; and 40 percent thereafter.  The evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting higher evaluations under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

Other considerations

Finally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability, orthopedic and neurological, are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's lumbar spine disability results in pain and limitation of motion (and bilateral lower extremity radiculopathy).  The General Rating Formula provides ratings based on limitation of motion with or without pain.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for an extraschedular consideration is required.  See Thun, 22 Vet. App. at 111.

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 0 percent prior to March 8, 2011; 10 percent from March 8, 2011 to January 29, 2014; and 40 percent thereafter for lumbosacral strain.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.  The record shows that the Veteran was employed and was able to carry out his tasks despite the chronicity and frequency of his symptoms.  See January 2014 VA PTSD examination report.  Hence further consideration of TDIU is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 30 percent prior to January 16, 2014 and 50 percent from that date for PTSD is denied.  

A rating in excess of 0 percent prior to March 8, 2011; 10 percent from March 8, 2011 to January 29, 2014; and 40 percent thereafter for lumbosacral strain is denied.

A separate 10 percent evaluation for mild right lower extremity radiculopathy associated with lumbosacral strain is granted from (the earlier effective date of) March 8, 2011 to January 29, 2014, subject to the law and regulations governing payment of monetary benefits.  

A rating in excess of 40 percent for right lower extremity radiculopathy associated with lumbosacral strain from January 29, 2014 is denied.  

A separate 10 percent evaluation for mild left lower extremity radiculopathy associated with lumbosacral strain is granted from (the earlier effective date of) March 8, 2011 to January 29, 2014, subject to the law and regulations governing payment of monetary benefits.  

A rating in excess of 10 percent for left lower extremity radiculopathy associated with lumbosacral strain from January 29, 2014 is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


